           Case 2:19-cr-00414-JS Document 30 Filed 01/24/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                            :


       VS.                                          :      CRIM. NO.: 19 CR 414


BAHAA DAWARA                                        :



                                    NOTICE OF APPEAL

       Notice is hereby given that Bahaa Dawara, defendant in the above named case, hereby

appeals to the United States Court of Appeals for the Third Circuit from an Order dated January

13, 2020 denying his Motion to Vacate Pretrial Detention Order and to Set Conditions of

Release.

       Pursuant to Rule 9 (a)(1) of the Federal Rules of Appellate Procedure a copy of the

District Court’s Order and statement of reasons is appended hereto.



                                                                      /s/ Gerald A. Stein

                                                           __________________________
                                                           GERALD A. STEIN, ESQUIRE
                                                           Attorney for Appellant
                                                           1500 Market Street, Suite 2727
                                                           Philadelphia, PA 19102
                                                           (215) 665-1130
          Case 2:19-cr-00414-JS Document 30 Filed 01/24/20 Page 2 of 2



                              CERTIFICATION OF SERVICE



       Gerald A. Stein, Esquire, hereby certifies that a true and correct copy of the within Notice

of Appeal has been served by first class mail on Jeanine Linehar, Esquire, Assistant United

States Attorney, 615 Chestnut Street, Suite 1250, Philadelphia, Pennsylvania 19106-4476 and

Chief Judge Juan Sanchez, Federal Courthouse, 601 Market Street, Philadelphia, PA 19106.



                                                     /s/ Gerald A. Stein

                                                     GERALD A. STEIN, ESQUIRE
                                                     Centre Square West, Suite 2727
                                                     1500 Market Street
                                                     Philadelphia, PA 19107
                                                     (215)665-1130


Dated: January 24, 2020
